  Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 1 of 8 PageID #:5642




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

Kove IO, Inc.,                              Civil Action No. 1:18-cv-08175

                     Plaintiff,             Hon. Rebecca R. Pallmeyer

       v.                                   Jury Trial Demanded

Amazon Web Services, Inc.,

                     Defendant.



                     KOVE IO, INC.’S SUR-REPLY TO
 AMAZON WEB SERVICES, INC.’S SECOND MOTION TO COMPEL AMENDMENT OF
FINAL INFRINGEMENT CONTENTIONS TO CONFORM WITH LOCAL PATENT RULES
     Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 2 of 8 PageID #:5643




        Pursuant to the Court’s grant of leave (Dkt. No. 199), Kove IO, Inc. (“Kove”) submits this Sur-

Reply to Amazon Web Services, Inc.’s (“AWS”) Second Motion to Compel Amendment of Final

Infringement Contentions to Conform with Local Patent Rules (“Motion” or “Mot.”).

I.      INTRODUCTION

        AWS’ Reply Brief is the culmination of its months-long attempt to improperly limit Kove’s

infringement positions. After expressly representing to this Court at the hearing on its prior motion

that it was “not asking the Court to order Kove to limit its citations to a certain number or to

reduce the size of the contentions” (Dkt. 182, Ex. 2, at 16:16-19), AWS complained to Kove to

demand precisely such a reduction, insisting that the citations in Kove’s Amended Final

Infringement Contentions were too numerous for it to review. In an effort to avoid burdening this

Court, Kove agreed to amend its Contentions a second time to provide exemplary “best of”

citations for each claim limitation, so that AWS could, if it chose, focus its review of Kove’s

theories. But AWS complained again, this time arguing that Kove had not provided pinpoint

citations to AWS’s source code. When Kove pointed out that its Final Infringement Contentions

(“Contentions”) had, in fact, paired pinpoint source code citations to each asserted claim element

and sub-element (see, e.g., Dkt. 182, Ex. 11), AWS nevertheless brought its Motion to complain

that those pinpoint citations comprised too many lines of code and to disingenuously complain that

Kove’s theories of infringement were “incomprehensible” and “impossible” to understand (Mot.

at 1, 3-6, 9, 10, 12, 14). 1   Now, after reviewing Kove’s Opposition Brief (“Opposition”) and

finding its explanations –– which were based entirely on Kove’s Contentions –– “sufficiently

clear,” (Dkt. 193 at 4), AWS shifts its position yet again, this time arguing that Kove’s Contentions


        1
           AWS’s complaint is disingenuous, not only because it continued to manufacture new
dissatisfactions after each prior complaint was resolved, but also because AWS was very much able to
comprehend Kove’s infringement theories, as evidenced by its detailed responses to those theories in its
Non-Infringement Contentions. See Dkt. 182 at 4, 14.


                                                   1
      Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 3 of 8 PageID #:5644




be “limited to the contentions and supporting evidence in its response brief.” Dkt. No. 193 at 8.

No provision of this Court’s Local Patent Rules requires Kove’s Contentions to be so limited, nor

can AWS point to any case law that does. Kove is entitled to rely upon the full range of citations

set forth in its Contentions.

         Contrary to AWS’s allegation, Kove has provided no “new information” in its Opposition.

Id. at 4. In fact, the explanations that AWS deems “sufficiently clear to satisfy Kove’s obligations

under the Local Patent Rules” are excerpts of Kove’s Contentions, accompanied by Kove’s

paraphrases of those excerpts. Id. at 1.

         Finally, AWS’s repeated allegation that the source code citations in Kove’s Contentions

are “undifferentiated” (Mot. at 1, 2, 3, 5, 6) is untenable: as both Kove’s Opposition and attached

expert declaration demonstrate, and AWS fails to address, Kove’s Contentions discretely map

each asserted claim element and sub-element to pinpoint, line by line, source code citations, and

explanatory descriptions of those citations. See, e.g., Dkt. No. 182 at 4-14; Dkt. No. 182,

Goodrich Decl. at ¶¶ 24-28. AWS’s actual complaint seems to be that the “thousands” of lines of

code Kove has cited are too numerous. Id. at 3. As both AWS and its expert know, however,

Kove’s citations constitute less than 2% of the lines of code AWS has produced and are well below

par for litigations involving such complex software. 2

II.      ARGUMENT

         A.     Kove has Provided No “New Information” in Its Opposition Brief

         Far from supplementing its Contentions with new information, Kove’s Opposition Brief



         2
          Both AWS’s Final Validity Contentions and Non-Infringement Contentions are hundreds of pages
long, rely on many thousands of lines of source code and other citations, and take considerable work to
puzzle through.       Measured by its own criteria, AWS’s contentions are “undifferentiated,”
“incomprehensible,” and “impossible” to understand. Kove reserves the right to hold AWS’s to its own
standards, should the Court find those standards to be appropriate.


                                                   2
Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 4 of 8 PageID #:5645
Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 5 of 8 PageID #:5646
   Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 6 of 8 PageID #:5647




Dkt. No. 182 at 10.

       Similarly, for the “predetermined performance limit” limitation, Kove’s Opposition first

excerpts the narrative mapping Kove provides in its Contentions of the claim element to the

components of S3 that practice it, and then excerpts the exemplary source code citations that

embody that mapping. Dkt. No. 182 at 11-13.

       B. The “Thousands” of Lines Kove Cites in Its Contentions Are Well Below
          Par Complex Software Patent Litigations, and the Local Patent Rules Do
          Not Limit the Number Kove May Cite

       AWS’s allegation of “undifferentiated” source code citations (Mot. at 1, 2, 3, 5, 6) is plainly

belied by Kove’s discrete mapping of each asserted claim element and sub-element to pinpoint,

line by line, source code citations, as well as explanatory descriptions of those citations. See, e.g.,

Dkt. No. 182 at 4-14; Dkt. No. 182, Goodrich Decl. at ¶¶ 24-28. AWS’s real issue is with the

volume of code citations (as evidenced by its accounting of the same throughout its briefs). But

what AWS does not (and cannot) dispute is that the complexity of its software product (and indeed,

software products in general) necessarily requires citing to large volumes of code. 3 Both parties’

experts acknowledge as much, having dealt with matters where citations to millions of lines of

infringing source code are par for the course. Dkt. No. 182, Goodrich Decl. at ¶¶ 20-22. Kove’s

contentions to date rely on less than 2% of the 9 million lines of code AWS produced for

inspection. Id. at ¶ 22. In any event, the LPR place no upper limit on the number of lines that may

be relied upon, and AWS points to no authority requiring such a limit, thus underscoring the

overreach of its argument.

III.   CONCLUSION

       For the foregoing reasons, AWS’s motion should be denied.



       3
           AWS’s Non-Infringement Contentions cite to over 268 files and five thousand lines of discrete code.


                                                         5
  Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 7 of 8 PageID #:5648




September 15, 2020                       Respectfully submitted,

                                         /s/ Khue V. Hoang

                                         Renato Mariotti (State Bar No. 6323198)
                                         rmariotti@thompsoncoburn.com
                                         Holly H. Campbell (State Bar No. 6320395)
                                         hcampbell@thompsoncoburn.com
                                         THOMPSON COBURN LLP
                                         55 E. Monroe St., 37th Floor
                                         Chicago, IL 60603
                                         Telephone: (312) 346-7500

Sarah O. Jorgensen (pro hac vice)        Courtland L. Reichman (pro hac vice)
sjorgensen@reichmanjorgensen.com         creichman@reichmanjorgensen.com
REICHMAN JORGENSEN LLP                   Shawna L. Ballard
1201 West Peachtree, Suite 2300          (Identification No. 155188)
Atlanta, GA 30309                        sballard@reichmanjorgensen.com
Telephone: (404) 609-1040                Jennifer P. Estremera (pro hac vice)
Telecopier: (650) 623-1449               jestremera@reichmanjorgensen.com
                                         Michael G. Flanigan (State Bar No. 6309008)
Christine E. Lehman (pro hac vice)       mflanigan@reichmanjorgensen.com
clehman@reichmanjorgensen.com            Kate M. Falkenstien (pro hac vice)
REICHMAN JORGENSEN LLP                   kfalkenstien@reichmanjorgensen.com
1615 M Street, NW, Suite 300             REICHMAN JORGENSEN LLP
Washington, DC 20036                     100 Marine Parkway, Suite 300
Telephone: (202) 894-7310                Redwood Shores, CA 94065
Telecopier: (650) 623-1449               Telephone: (650) 623-1401
                                         Telecopier: (650) 623-1449
Khue Hoang (pro hac vice)
khoang@reichmanjorgensen.com             Attorneys for Kove IO, Inc.
Jaime F. Cardenas-Navia (pro hac vice)
jcardenas-navia@reichmanjorgensen.com
Wesley White (pro hac vice)
wwhite@reichmanjorgensen.com
Rahul Sarkar (pro hac vice)
rsarkar@reichmanjorgensen.com
Michael W. Marvin (pro hac vice)
mmarvin@reichmanjorgensen.com
REICHMAN JORGENSEN LLP
750 Third Avenue, Suite 2400
New York, NY 10017
Telephone: (212) 381-1965
Telecopier: (650) 623-1449



                                         6
   Case: 1:18-cv-08175 Document #: 203 Filed: 09/15/20 Page 8 of 8 PageID #:5649




                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and exact copy of the foregoing, and all

exhibits thereto, was filed electronically on September 15, 2020, with the Clerk of the Court to

be served by operation of the Court’s electronic filing system upon all registered counsel of

record or was emailed to all registered counsel of record.




                                               /s/   Holly Campbell
                                                     Holly H. Campbell




                                                 7
